Citation Nr: 0520624	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypertension. 

2.  Entitlement to a higher initial disability rating for 
right ankle sprain, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a higher initial disability rating for 
left ankle sprain, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for bilateral knee 
disorder.

7.  Entitlement to service connection for neck disorder. 

8.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had verified active duty from April 1977 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran and his wife testified before 
the undersigned Judge in February 2005.  

The original appeal also included the issues of entitlement 
to service connection for right shoulder strain with 
arthritis and bilateral tinea pedis.  However, in a February 
2004 rating decision, the RO granted service connection for 
both disabilities, effective from the date of claim.  The 
February 2004 rating decision represents a full grant of 
these issues on appeal and therefore, the issues of service 
connection for right shoulder strain with arthritis and 
bilateral tinea pedis are no longer before the Board. 

The issues of entitlement to a higher initial evaluation for 
right and left ankle sprain and for entitlement to service 
connection for bilateral hearing loss, tinnitus, bilateral 
knee disorder, neck disorder, and headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's diastolic blood pressure readings are not 
predominantly 90 or above and systolic pressure readings are 
predominantly below 160.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.31, 4.104, 
Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got" pertaining 
to your claim.  

In the instant case, the veteran received proper VCAA 
notification in a letter from the RO issued in August 2001, 
prior to the initial unfavorable agency decision dated in 
December 2001.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The August 2001 letter notified the veteran of the 
evidence and information necessary to substantiate the claims 
on appeal.  The VA fully notified the veteran of what is 
required to substantiate his claims in this letter and by way 
of a July 2002 statement of the case (SOC), February 2004 
VCAA letter, and supplemental statements of the case (SSOC) 
dated in February 2004 and April 2004.  Together, the VCAA 
letters, SOC, and SSOCs provided the veteran with a summary 
of the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes the service medical 
records, VA treatment records, a VA examination report dated 
in October 2001, and written statements and testimony from 
the veteran and his wife.  As reports from a VA examination 
and other medical evidence are of record, the Board finds no 
further VA examination necessary on this issue.  It also does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; as such, no further assistance to the veteran 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Initial Evaluation - Hypertension

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The veteran's service medical records show blood pressure 
readings of 130/96 in January 1991, 160/100 and 128/90 in 
June 1992, 158/110 on separation examination in October 1993 
and 143/99 in December 1993.  VA examination report dated in 
October 2001 noted that the veteran's blood pressure readings 
were 150/98 left arm and later 160/100 for the right arm.  
The veteran was diagnosed with hypertension.  As noted above, 
the RO granted service connection for hypertension in a 
December 2001 rating decision.  The RO assigned a 10 percent 
evaluation under Diagnostic Code 7101.

The criteria for rating hypertension are found under 
Diagnostic Code 7101 in the VA Schedule for Rating 
Disabilities.  Under Diagnostic Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) warrants a 10 percent evaluation with diastolic 
pressure predominantly 100 or more, or; systolic pressure 160 
or more, or; a minimum evaluation may be assigned for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation may be assigned with diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Diastolic pressure of 120 or more 
is rated as 40 percent disabling and diastolic pressure of 
130 or more is rated as 60 percent disabling.  60 percent is 
the highest rating allowed under Diagnostic Code 7101.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

Applying the criteria for the evaluation of hypertension to 
the clinical findings in this case, the evidence is against a 
finding that the veteran's hypertension meets the 
requirements for a 10 percent rating.  Of the numerous 
diastolic pressure readings since 2001, less than half are at 
or above 90; thus, the diastolic readings are not 
predominantly 90 or above.  Of the numerous systolic pressure 
readings since 2001, one was 160 and one was 169.  The 
systolic readings are predominantly below 160.  The veteran's 
VA outpatient records document blood pressure readings of 
142/91 in October 2001; 138/85 in November 2001; 138/86 in 
January 2002; 145/95 in May 2002; 126/86 in March 2003; 
169/80 in May 2003; 134/75 in June 2003; 147/92 and 131/72 in 
July 2003 and; 133/75 in October 2003.  

During her testimony before the undersigned Judge in February 
2005, the veteran's wife recalled that the veteran had had 
blood pressure readings of approximately 138/102 and 140/100.  
However, she noted that the 100 diastolic pressure readings 
occurred only a few times, indicating that his readings were 
not predominantly 90 or above.  In any event, a record of 
readings obtained by the veteran and his wife have not been 
provided.  Neither the veteran nor his wife testified that 
his systolic pressure readings were at or above 160.  In 
addition, the veteran indicated that he was not taking any 
medication to control his hypertension.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to an initial 
rating of 10 percent for hypertension. The Rating Schedule 
provides the sole criteria for evaluating the disability and 
assigning compensation benefits, and the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2004).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to an initial compensable rating for hypertension 
is denied.


REMAND

Based upon a review of the record, a remand is required for 
the remaining issues on appeal.  

For both the right and left ankle sprains, the veteran 
testified that the last time he was given a VA examination 
for his ankle problems was in September or October 2004.  The 
record before the Board includes only VA clinical records up 
to October 2003.  The Board must obtain the current medical 
records, including any 2004 examination report, before 
adjudication can be made.  In addition, the October 2001 VA 
examination report pertaining to the bilateral ankle sprains 
did not clearly address whether or not there was any 
additional functional loss due to pain.  With the evaluation 
of musculoskeletal disabilities, particularly those involving 
limitation of motion, rating personnel must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

For the entitlement to service connection claims for hearing 
loss and tinnitus, the veteran indicated that he exposed to 
significant noises during service as an ammunition 
specialist, working mostly around artillery in the field.  
The Form DD 214 confirms that the veteran's primary specialty 
in service was ammunition specialist for 16 years and 8 
months.  Although the veteran does not appear to have any 
medical training, he is competent to describe his symptoms.  
In this case, the veteran testified that he experiences 
constant ringing in his ears and has difficulty hearing.  
There has been no postservice VA examination to determine if 
the veteran has hearing loss for VA purposes and tinnitus, 
and whether either of these disorders is related to service.  
38 C.F.R. § 3.159(a); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

Similar to the hearing loss and tinnitus claims, the veteran 
asserts that his current bilateral knee disorder is related 
to service.  VA medical records show that he is diagnosed 
with degenerative joint disease in both knees.  Although 
service medical records are negative for treatment of knee 
problems in service, the veteran testified to the undersigned 
Judge that he performed between 250 to 300 parachute jumps 
over a 9-year period in service.  Form DD 214 shows that the 
veteran was awarded the Parachutist Badge during service.  It 
is the opinion of the Board that a VA examination is 
necessary to determine whether the veteran has current 
bilateral knee disorder related to service.  38 C.F.R. 
§ 3.159(a); see also Charles, supra. 

For the neck disorder, the veteran testified that he 
experiences muscle pain on the right side of his neck and 
that a VA examiner has diagnosed him with a neck disorder.  
He testified that he was prescribed a TENS unit and 
medication for his neck pain.  Although there was no neck 
disorder diagnosed in the record, VA clinical record 
confirmed that the veteran has been prescribed a TENS unit 
and muscle relaxants for his service-connected right shoulder 
problems.  

As the veteran was not given a VA examination for his neck 
disorder, it is unclear whether the symptoms of his neck are 
a separate neck disorder or symptoms of his existing right 
shoulder disorder.  If the veteran has a separate neck 
disorder, it is also not clear whether his neck disorder is 
secondary to his right shoulder disability.  A VA examination 
is necessary to make these determinations.  38 C.F.R. 
§ 3.159(a).

For the headaches, the veteran testified that his headaches 
started in service following the injury to his right 
shoulder.  He testified that his headaches occur when he 
experiences pain on the right side of his neck.  The pain 
starts on the right side of his neck and goes up the side of 
his head and into his right eye.  He has been prescribed 
painkillers and told to lie down six to eight hours.  As the 
veteran was not afforded a VA examination for his headaches, 
it is unclear whether he has a diagnosable headache condition 
and if he does, whether his headaches are secondary to his 
service-connected right shoulder disorder.  Again, a VA 
examination is necessary to make these determinations.  
38 C.F.R. § 3.159(a).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Obtain all VA medical records from 
October 2003 to present and associate 
them with the claims file.

2.  After completion of number 1, the AMC 
should schedule for the veteran to 
undergo an orthopedic examination to 
determine the nature and extent of his 
right and left ankle disabilities and the 
presence and etiology of any knee 
disorder.  The claims file, including 
this remand, should be made available for 
review in connection with the 
examination.  The examination should 
include complete observations of the 
range of motion of the affected areas. 
All findings should be reported.

The examiner should determine whether the 
right and left ankles exhibit weakened 
movement, excess fatigability, or 
incoordination; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  

The examiner should also determine the 
nature of any current knee disorder, left 
and/or right knee, and express an opinion 
as to whether any current knee disorder 
is at least as likely as not (a 50 
percent or more probability) related to 
service.  

3.  After completion of number 1 above, 
the AMC should schedule the veteran for 
appropriate VA medical examination(s) to 
ascertain the nature, extent, and 
etiology of his hearing loss, tinnitus, 
neck disorder and headaches.  It is 
imperative that the claims file, 
including this remand, be made available 
to the examiner(s) for review in 
connection with the examination.  

The examiner(s) should determine whether 
the veteran has hearing loss and tinnitus 
and if so, whether his hearing loss and 
tinnitus are at least as likely as not 
related to service.  The examiner(s) 
should also determine whether the veteran 
neck symptoms are due to neck pathology 
separate from his right shoulder disorder 
and whether the veteran has a diagnosable 
condition for his complaints of 
headaches.  If so, the examiner is asked 
to determine whether the veteran's neck 
disorder and headaches are at least as 
likely as not related to service, or in 
the alternative, at least as likely as 
not related to his service-connected 
right shoulder disability.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion.

4.  The AMC should adjudicate the claims.  
If the determination remains adverse to 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


